United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1977
                                   ___________

Linda Jo Robinson, as Administrator     *
and Personal Representative of the      *
Estate of Kimberly Nell Robinson,       *
Deceased,                               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
United States of America,               *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: September 29, 2009
                                Filed: September 29, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Linda Robinson appeals the district court’s1 adverse judgment and denial of
reconsideration, following a bench trial in her medical-malpractice suit under the
Federal Tort Claims Act. Having reviewed the district court’s fact findings for clear
error and its conclusions of law and mixed questions of law and fact de novo, see


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
United States v. Missouri, 535 F.3d 844, 848 (8th Cir. 2008), we conclude that the
judgment was proper for the reasons stated by the district court. We also conclude
that the court did not abuse its discretion in denying Robinson’s motion to reconsider,
see Murphy v. Mo. Dep’t of Corr., 506 F.3d 1111, 1117 (8th Cir. 2007), cert. denied,
128 S. Ct. 1493 (2008); United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930,
933 (8th Cir. 2006), or her motion for sanctions, see United States v. Pugh, 445 F.3d
1066, 1068 (8th Cir. 2006).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-